DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 12/27/2021. Claims 1-11 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 was filed after the mailing date of 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US20160345907).
Regarding claim 1, Fung teaches a sensing apparatus configured to measure a target person without being attached to the target person (120 and 150 in fig. 1, para. [0032]), and configured to generate information associated with the target person from outputs of at least a part of sensors of a plurality of sensors (para. [0033], the plurality of sensor assemblies 120 are positioned in locations determined to be best suited for sensing physiological data, contact-based surface motion data, and/or non-contact based motion data that is associated with the driver 118) that are different from each other in at least one of a sensor type (para. [0035], the plurality of sensor assemblies 120 are positioned in locations determined to be best suited for sensing physiological data, contact-based surface motion data, and/or non-contact based motion data that is associated with the driver 118) and location (120 and 150 in fig. 1 are in different locations), said sensing apparatus comprising: 
a processor (104 and 106 in fig. 1) that is configured to:
specify at least one of clothes and physical features of the target person from images obtained by imaging the target person (202 in fig. 2A, para. [0045], [0072], [0074], claim 30, the processor 106 can include camera logic that can evaluate image data output by one or more cameras 150 and can compile the image data to determine and measure changes in the movement of the driver 118 within the vehicle seat 122. Changes in movement would comprise specifying a change in physical features such as head movement. The cameras 150, hardware and/or camera logic can evaluate the 

Fung fails to explicitly teach determining which sensor or sensors of the plurality of sensors are used to generate the information associated with the target person and which sensor or sensors of the plurality of sensors are not used to generate the information associated with the target person. 
However Fung does teaches sensors (120 and 150 in fig. 1) which are used to generate the information associated with the target person (para. [0030], [0074], It is appreciated that the one or more sensor assembly sensors are operable to sense a measurement of data associated with the driver 118) and sensors which are not used to generate the information associated with the target person (para. [0030], It is appreciated that the one or more sensor assembly sensors are operable to sense a measurement of data associated the vehicle 102, the vehicle environment, and/or one or more vehicle systems 124). The data from each sensor is output to a computing device (para. [0030], and can output one or more data signals indicating one or more measurements of data to the computing device 104. The computing device 104 can convert the data signals into other data formats in order to generate other data metrics and parameters such as values and levels). It would be obvious for the computing device to determine which sensor data is received to enhance the vehicle, driving and safety (para. [0022]).



Regarding claim 2, Fung teaches a sensing apparatus wherein the processor is configured to further determine whether or not the sensor or plurality of sensors are used on the basis of outputs of the sensor or plurality of sensors (para. [0030], the one or more sensor assembly sensors are operable to sense a measurement of data associated with the driver 118, the vehicle 102, the vehicle environment, one or more vehicle systems 124, and/or occupants of the vehicle 102, and can output one or more data signals indicating one or more measurements of data to the computing device 104). It would be obvious for the computing device to determine which sensor data is received to enhance the vehicle, driving and safety (para. [0022])


Regarding claim 3, Fung teaches a sensing apparatus wherein the plurality of sensors include a plurality of piezoelectric sensors (para. [0030], The plurality of sensor assembly sensors can include electric current/potential (e.g., proximity sensors, inductive, capacitive)) arranged in an array on a seating surface of a seat on which the target person is seated (120a in fig. 2A, para. [0036], at least one of the plurality of sensor assemblies 120 may be disposed on the left front side of vehicle seat 122, for example, sensor 120a), and 
said processor is configured to determine one or a plurality of piezoelectric sensors corresponding to the sensor or sensors or the plurality of sensors that are used (para. [0030], [0069], The one or more vibration sensors can include piezoelectric sensors for detecting mechanical vibrations associated to the vehicle seat 122 and/or 


Regarding claim 4, Fung teaches a sensing apparatus wherein the plurality of sensors include a capacitive sensor (para. [0030], [0067], The plurality of sensor assembly sensors can include electric current/potential (e.g., proximity sensors, inductive, capacitive)) placed in a backrest of a seat on which the target person is seated (para. [0033], the plurality of sensor assemblies 120 can be mechanically coupled to the vehicle seat 122 as disposed within the headrest 132, the seat back 134, and the seat base 136), and 
said processor is configured to determine whether or not the capacitive sensor corresponds to the sensor or sensors or the plurality of sensors that are used (para. [0030], [0067]), on the basis of the specified clothes (para. [0066]-[0067], [0074], the characteristics of the clothing affect the optical sensors 202. Optical sensors 202 are used in conjunction with accelerometers which are capacitive. In an example, the characteristics of the clothing could be used to determine the presence of a driver and activate the accelerometer). Furthermore, it would be advantageous to use any sensors which are outputting data.

Regarding claim 6, the limitations have been analyzed and rejected with respect to claim 3.

Regarding claim 7, the limitations have been analyzed and rejected with respect to claim 4.

Regarding claim 8, the limitations have been analyzed and rejected with respect to claim 3.


Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US20160345907) in view of Brankovic et al (US20170039835).
Regarding claim 5, Fung teaches a sensing apparatus wherein 
said processor is configured to determine whether a sensor (120 and 150 in fig. 1) corresponds to the sensor or sensors or the plurality of sensors that are used (para. [0072] and [0074]) on the basis of the specified clothes (para. [0074]) and the specified physical features (para. [0072]).

Fung fails to teach wherein the plurality of sensors include a millimeter wave sensor.
However Brankovic teaches plurality of sensors (10 in fig. 2, 718, 719 in fig. 7) include a millimeter wave sensor (abstract, para. [0036], mm-wave signals for seat occupation detection). 



Regarding claim 9, the limitations have been analyzed and rejected with respect to claim 5.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claim 5.


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663